Citation Nr: 1424582	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-40 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disorder.

4. Entitlement to service connection for depression.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for a lower back disorder.
9.  Entitlement to an initial rating in excess of 10 percent for asthma prior to November 2, 2009.

10.  Entitlement to a rating in excess of 30 percent for asthma beginning November 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from October 2009 and July 2010 rating decisions issued by the Regional Office (RO) in Winston-Salem, North Carolina.

In recent correspondence the Veteran indicated that he wanted to file a claim alleging clear and unmistakable error in an April 2002 rating decision.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left knee disorder, a right knee disorder, a bilateral foot disorder, and a lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a right knee disorder, a bilateral foot disorder, and a lower back disorder were previously denied in rating decisions dated in April 2002 and December 2004.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from either decision or submit additional relevant evidence within one year.

2.  The evidence received since the December 2004 rating decision relates to an unestablished fact related to the claim of service connection for a right knee disorder, a bilateral foot disorder, and a lower back disorder.

3.  It is at least as likely as not that the Veteran's asthma is a contributing factor to his depression.

4.  It is at least as likely as not that the Veteran used daily inhalational or bronchodilator therapy throughout the appeal period.

5.  The Veteran did not show FEV-1 of 55 percent predicted or less,  FEV-1/FVC of 55 percent or less, require monthly visits to a physician for care of exacerbations of asthma, or require at least three courses of systemic corticosteroids per year at any time relevant to this appeal.

CONCLUSIONS OF LAW

1. The RO's rating decisions in April 2002 and December 2004 which denied service connection for a right knee disorder, a bilateral foot disorder, and a low back disorder, are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for a bilateral foot disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for a lower back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Depression is proximately due to a service connected disease or injury, asthma.  38 C.F.R. § 3.310 (2013).

6.  For the period prior to November 2, 2009, the criteria for a 30 percent rating for asthma were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, diagnostic code 6602.

7.  The criteria for a rating in excess of 30 percent for asthma were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, diagnostic code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a June 2009 letter that informed the Veteran about how VA could help him develop his claim, the criteria for service connection, and how VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher initial rating for asthma is a downstream issue from his service connection claim. The RO granted service connection for asthma and assigned a 10 percent rating.  The Veteran then filed a notice of disagreement contending that he should have received a higher rating.  In a subsequent decision, the RO granted an increased rating of 30 percent effective November 2, 2009.   In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case the Veteran was sent an SOC addressing the propriety of the assigned rating for his asthma in September 2010.  He was also sent a supplemental statement of the case (SSOC) addressing this issue in September 2011.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, a lay statement from the Veteran's mother, and the Veteran's written contentions. The Veteran was also afforded appropriate examinations documenting the symptoms of his asthma. There is no indication that there is any outstanding evidence relevant to the claimed issues.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims which are decided herein. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In an April 2002 rating decision , the RO denied service connection for the Veteran's claimed right knee disorder, bilateral foot disorder, and back disorder, because while there was treatment for these conditions in service no residual disability was shown.  The evidence considered at that time included service treatment records.  In a December 2004 rating decision, the RO denied the Veteran's application to reopen these claims because, although current disabilities were now shown, the Veteran did not present evidence of a nexus to service. The evidence considered at that time included VA treatment records in addition to the service records previously considered.  The Veteran did not timely file a notice of disagreement with either decision or submit additional relevant evidence within one year.  Thus, the decisions became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the December 2004 rating decision includes more recent VA treatment records, private treatment records, SSA disability records, and a lay statement from the Veteran's mother.  The Veteran's mother asserts that the Veteran was in good physical health when he joined the Army but after he was discharged she witnessed problems with the Veteran's knees, back, and feet.  Although the Veteran's mother does not explicitly state when after service she observed these problems, if the letter is interpreted in the manner most favorable to the Veteran it can be read as indicating that her observations were made shortly after discharge.  

This evidence is new and material because it bears on the element of service connection missing at the time of the most recent prior denial, specifically, the existence of a nexus to service.  

Therefore, the Veteran's claims for service connection for a back disorder, bilateral foot disorder, and right knee disorder are reopened. 

Service connection

The Veteran contends that his diagnosed depression is caused by his service connected asthma.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service. However, depression is not one of these diseases.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran's VA treatment records show treatment for depression (also diagnosed as mood disorder) that was related primarily to the Veteran's chronic pain from various non-service connected orthopedic problems.  Psychiatric evaluation conducted in conjunction with the Veteran's application for SSA disability benefits also attributed the Veteran's psychiatric problems to his chronic pain.

In June 2010 the Veteran was afforded a VA examination.  At that time, the Veteran reported more significant symptoms of asthma than were previously documented in his treatment records.  He also claimed that his asthma contributed to his decision to stop working in 2004, although review of the record shows that this was not the basis for his SSA disability award.  The examiner concluded that the Veteran had a depressive disorder due to his medical problems, including asthma.

The Veteran also sought an opinion from a private therapist whom he had seen for a few months in August 2010.  The Veteran's therapist attributed the Veteran's depression to his medical problems, stated as degenerative disk disease, arthritis, foot injury, and asthma.    

The Veteran was reexamined by VA in May 2011.  That examiner opined that the Veteran's depressive disorder was most likely due to his chronic pain.  She was unable to identify any evidence, either in the medical record or at the interview, that related the Veteran's depression to his asthma but rather she stated that the Veteran reacts to frustration and his multiple medical problems with irritability and depressed mood.

It is clear that the Veteran's depression is due in large part to his problems with chronic pain, which are not service connected.  However, the evidence is in relative equipoise as to whether his asthma is also a contributing factor.  The June 2010 examiner and the Veteran's private therapist opined that asthma was a factor in the Veteran's depression.  The May 2011 examiner could not find any evidence that the Veteran's depression was related specifically to asthma, but rather to chronic pain and "multiple medical problems."  Notably, the examiner did not specifically exclude the possibility that asthma plays some role among the "multiple medical problems" to which the Veteran reacts with irritability and depressed mood.  In any event, the opinions are essentially evenly balanced.  When the evidence is in relative equipoise, all doubt must be resolved in favor of the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Thus, service connection for depression is granted.

Initial Rating

The Veteran claims entitlement to a higher rating for his asthma, rated 10 percent disabling until November 2, 2009 and 30 percent disabling thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Asthma is rated pursuant to 38 C.F.R. § 4.97, diagnostic code 6602.  A 10 percent rating applies for FEV-1 of 71-80 percent predicted, FEV-1/FVC of 71 to 80 percent predicted, or when intermittent inhalational or oral bronchodilator therapy is needed.  A 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, of FEV-1/FVC is 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy is needed, or inhalational anti-inflammatory medication is needed.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent predicted, or at least monthly visits to a physician  for required care of exacerbations are necessary, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids are needed.  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, or there is more than one asthma attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immunosuppressive medications is required.  Pursuant to 38 C.F.R. § 4.96, post bronchodilator results are used in the application of these criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.

The Veteran was afforded a VA examination of his asthma in September 2009.  The Veteran reported that he had asthma ever since service and the course was stable with medication.  He reported daily use of a inhaled bronchodilator.  He reported treatment with systemic corticosteroids once per year or less.  The Veteran reported he used his inhaler two to three times per day as needed.  He reported three or more asthma attacks per week but these were not serious  enough to require medical treatment.  He experienced daily wheezing and a non-productive cough.  He reported frequent dyspnea with moderate to severe exertion and occasional shortness of breath with mild exertion.  There were no episodes of respiratory failure.  Spirometry suggested restriction.  FEV-1 was 86 percent predicted post bronchodilator, and FEV-1/FVC was 79 percent.  Prior to bronchodilator, FEV-1 was 79 percent predicted and FEV-1/FVC was 74 percent.  The examiner indicated that the Veteran's asthma prevented recreation and sports, moderately affected shopping and chores, and mildly affected traveling.

In his December 2009 notice of disagreement the Veteran claimed he had frequent asthma attacks, marked dyspnea on exertion, and only temporary relief from his medications.

In June 2010 the Veteran had a VA psychiatric examination during which he discussed his asthma symptoms.  He reported dyspnea with even mild exertion.  He said he had difficulty breathing especially at night and claimed that his asthma contributed to his decision to stop working in 2004.  

The Veteran also received a respiratory examination at that time.  At the examination the Veteran reported that he used inhalational bronchodilators several times per day.  He also took a muscle relaxer and the examiner apparently attributed the use of that to the Veteran's asthma.  The Veteran's treatment records reflect that this medication was prescribed for "muscle spasticity."  He did not use oral or parenteral steroids.  The Veteran reported daily wheezing controlled by medication and clinical visits for exacerbations less than once per year.  He also reported acute attacks less than once per year.  Pulmonary examination showed no evidence of abnormal breath sounds.  Pre-bronchodilator test results were FEV-1 72 percent predicted and post bronchodilator 89 percent predicted, and FEV-1/FVC 67 percent predicted before bronchodilator and 74 percent predicted with bronchodilator.  The examiner reported that the Veteran was unable to exercise or play sports and was limited in walking, using a walker and a wheelchair.  However it is unclear from the examiner's report if these assistive devices were used due to asthma or due to the Veteran's other medical problems. The examiner opined asthma did affect the Veteran's ability to work, but this could not be quantified in light of his other multiple medical problems.

Treatment records initially show complaints of wheezing and occasional use of an inhaler, which was prescribed for as needed use.  Later the Veteran was prescribed the inhaler for daily use.  He also reported difficulty breathing, especially at night.  The treatment records did not show evidence of monthly visits for care of exacerbations or the use of systemic corticosteroids at least three times per year.  Additionally, they did not show any evidence of FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less.

The Board notes that while on the Veteran's VA Form 9 he reported receiving a VA pulmonary function test in July 2010, this appears to actually refer to the test conducted in June 2010 of which he submitted a copy, so additional attempts to obtain this record are not necessary.

Viewing the evidence in the light most favorable to the Veteran, the criteria for a 30 percent rating were met throughout the appeal period.  Although the Veteran's inhaler was initially prescribed as needed, his reports that he used it on a daily basis are generally credible.  However, there is no evidence that the Veteran meets the criteria for a higher rating.  Pulmonary function tests did not show results consistent with a higher rating.  Treatment records did not show monthly visits for care of exacerbations and the Veteran does not claim to have seen a doctor this frequently.  The Veteran's treatment records also do not show intermittent corticosteroid use as that term is defined in diagnostic code 6602, and the Veteran does not claim to have been treated with steroids for asthma at least three times per year.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Difficulty breathing and the need to use medication to relieve symptoms are specifically contemplated by the rating schedule.  Moreover, there is no evidence of unusual factors such as frequent hospitalizations or material interference with employment.  The Veteran was not hospitalized for asthma at any relevant time, and the Veteran is not employed.  Despite the Veteran's contention that he stopped working due to asthma and back pain, SSA records do not show that asthma was considered a factor in the Veteran's inability to work at that time.

For the period prior to November 2, 2009, a 30 percent rating for asthma is granted.  For the period beginning November 2, 2009, a rating in excess of 30 percent for asthma is denied.

ORDER

The application to reopen the claim for service connection for a right knee disorder, a bilateral foot disorder and a back disorder is granted.

Service connection for depression is granted.

A rating of 30 percent for asthma is granted for the period prior to November 2, 2009.

A rating in excess of 30 percent for asthma is denied.


REMAND

The Veteran's claims for service connection for right knee, bilateral foot, and lower back problems having been reopened, additional development, including VA examination(s) are required.  

Additionally, with regard to the left knee, although the Veteran was afforded a VA examination in September 2009 at which time the examiner opined that the Veteran's intermittent left knee swelling was unrelated to service, the exam is inadequate.  The examiner did not provide a diagnosis for the left knee, nor did he indicate that there was no diagnosable left knee disorder.  Notably, although not shown on x-ray, the Veteran has nonetheless been diagnosed with arthritis of the bilateral knees by a VA treatment provider.  Without a proper diagnosis, a determination about whether the left knee problem, if it exists, is related to service cannot be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertaining to the Veteran's knees, feet, and lower back, to the extent that the Veteran identifies such records and provides appropriate releases.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be appropriately notified.

2.  Afford the Veteran a VA examination(s) addressing the etiology of his claimed right and left knee, bilateral foot, and low back disorders.  The examiner should review the claims file in conjunction with the examination.  For each disorder that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the disorder either onset during service or was caused or aggravated (made permanently worse) by service.  With respect to the knees, the examiner should specifically state whether there is any arthritis.  If arthritis is present, the examiner should indicate whether it at least as likely as not onset within one year of service. The examiner must provide a complete rationale for his or her conclusions in the report of examination.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination(s) remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


